IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT ()F TEXAS

DALLAS DIVISION

CARLOS PICAZO, ID # 02062413, )
Petitioner, )

vs. ) No. 3218-CV-3378-S
)
L()RIE DAVIS, Director, )
Texas Department of Criminal )
Justice, Correctional Institutions Division, )
Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMMENDA'I`ION
OF 'I`HE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conciu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 63 o(b)( 1 ), the Court is of the opinion that the Findings and Conciusions
of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, the petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is
DENIED with prejudice as barred by the statute of limitations

In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(0) and after considering the
record in this case and the recommendation of the Magistrate Judge, petitioner is DENIED a
Certiiicate oprpeaiability. The Court adopts and incorporates by reference the Magistrate Judge’s
Findings, Conclnsions and Recommendation in support of its finding that the petitioner has failed
to show (l) that reasonable jurists would find this Court’s “assessnient of the constitutional clairns
debatabie or wrong,” or (2) that reasonable jurists wouid find “it debatable whether the petition states
a valid claim of the deniai of a constitutional right” and “debatabie whether [this Court] was correct

in its procedural ruling.” Slackv. McDanie!, 529 U.S. 473, 434 (2000).

 

 

if the petitioner files a notice ofappeai, he must pay the $505.00 appellate filing fee or submit

a motion to proceed inferring pauperis and a properly signed certificate of inmate trust account
SK

sIGNEDihis.QZ day@r MQWM ,2019.

UNITE]) STATES DISTRICT .TUDGE

 

 

 

 

 

